United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 22, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-40847
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PRESCILIANO QUIROZ-CASTRO,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                   USDC No. L-02-CR-1624-ALL
                      --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Presciliano Quiroz-Castro appeals the sentence imposed

following his guilty plea to possession with intent to distribute

more than five kilograms of cocaine.   Quiroz-Castro was sentenced

to the statutory minimum of ten years’ imprisonment.     Through his

retained counsel, Quiroz-Castro contends, for the first time on

appeal, that the Government breached an oral plea agreement to

recommend a sentence below the mandatory minimum, pursuant to the

U.S.S.G. § 5C1.2 safety valve.   He contends in the alternative


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-40847
                                -2-

that he is entitled to relief from the sentence because his

counsel in the district court rendered ineffective assistance.

Quiroz-Castro has filed a pro se motion for appointment of

counsel, asserting that his counsel is requesting additional

payment to continue his representation.   Inasmuch as briefing in

this case is complete, the pro se motion is DENIED.

     Quiroz-Castro has not shown error in his sentence, plain or

otherwise.   The oral plea agreement obligated the Government to

recommend a safety-valve reduction only if Quiroz-Castro

qualified for the safety valve, and the record supports a

determination that Quiroz-Castro did not meet his burden to show

that he qualified by debriefing truthfully.    See United States v.

Miller, 179 F.3d 961, 968 (5th Cir. 1999); United States v.

Flanagan, 80 F.3d 143, 146-47 (5th Cir. 1996).    The record in

this case is not sufficiently developed to resolve on direct

appeal Quiroz-Castro’s claim that his counsel in the district

court rendered ineffective assistance.    See United States v.

Higdon, 832 F.2d 312, 314 (5th Cir. 1987).

     AFFIRMED; MOTION DENIED.